[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION DATED MARCH 15, 1994
Last paragraph to read as follows:
Mr. Jenson's official status on the zoning commission and his participation in its decision regarding plaintiff's application combined with his association with the plaintiff's opponents made his appearance before the board a violation of8-11. The ZBA's denial of plaintiff's variance was therefore illegal and invalid. This decision shall not be considered as a determination by the court that the plaintiff's request for a CT Page 3256 variance be granted, but only that the ZBA's action in denying the plaintiffs variance is illegal and invalid. The plaintiff's appeal is sustained.
O'KEEFE, J.